  Case 3:21-cv-01614-B Document 56 Filed 08/28/21               Page 1 of 2 PageID 1065



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


 BISOUS BISOUS LLC,                              §
                                                 §
        Plaintiff,                               §
                                                 §
 v.                                              §
                                                 §           C.A. No. 3:21-cv-01614-B
 THE CLE GROUP, LLC,                             §
 BISOU UPTOWN MANAGER, LLC, and                  §
 JOHN DOES 1-10,                                 §
                                                 §
        Defendants.                              §



                                  NOTICE OF CONFLICT

       Defendants The Cle Group, LLC and Bisou Uptown Manager, LLC file this Notice of

Conflict based on Plaintiff’s 11:50 PM Friday-night filing of its Motion to Show Cause, Doc. 54,

which proposes in part that the Court schedule a “hearing on Thursday or Friday, September 2 or

3” to address the status of Defendants’ compliance with this Court’s August 16 Order.

       As Counsel for Defendants’ informed Plaintiff’s counsel on August 25, 2021, “I am out of

town Wednesday, Thursday and Friday for my daughter’s wedding.” Exhibit A. Consequently,

the undersigned most sincerely requests that the Court not schedule a hearing that will conflict

with that most blessed event.




NOTICE OF CONFLICT                                                                      PAGE 1
  Case 3:21-cv-01614-B Document 56 Filed 08/28/21             Page 2 of 2 PageID 1066



Dated: August 28, 2021                    Respectfully submitted,

                                          BUETHER JOE & COUNSELORS, LLC

                                          By:     /s/ Kenneth P. Kula
                                                  Eric W. Buether
                                                  State Bar No. 03316880
                                                  Eric.Buether@BJCIPLaw.com
                                                  Christopher M. Joe
                                                  State Bar No. 00787770
                                                  Chris.Joe@BJCIPLaw.com
                                                  Kenneth P. Kula
                                                  State Bar No. 24004749
                                                  Ken.Kula@BJCIPLaw.com

                                                  1700 Pacific Avenue
                                                  Suite 4750
                                                  Dallas, Texas 75201
                                                  Telephone: (214) 730-5660
                                                  Facsimile:     (972) 707-1248

                                                  ATTORNEYS FOR DEFENDANTS
                                                  THE CLE GROUP, LLC AND
                                                  BISOU UPTOWN MANAGER, LLC




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5.1(d) on this 28th day of August, 2021.


                                                  /s/ Kenneth P. Kula
                                                  Kenneth P. Kula




NOTICE OF CONFLICT                                                                  PAGE 2
